Citation Nr: 0328145	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from February 1951 to November 
1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2001 decision of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO denied claims for service connection for gout, a cervical 
spine/neck disorder, and a lumbar spine/low back disorder.


REMAND

The veteran believes his gout and neck and low back disorders 
are attributable to exposure to the elements while stationed 
in Korea.  In a statement in support of his claims, he 
reported that he was a motor pool mechanic and worked on the 
ground underneath vehicles in cold, muddy conditions.  He 
also said that he slept in a tent in sub-zero weather.

There is medical evidence of record confirming the veteran 
now has gout and underwent surgery because of degenerative 
changes in the cervical and lumbar segments of his spine.

Medical nexus evidence also is required to link the veteran's 
current diagnoses of gout and neck (cervical spine) and low 
back (lumbar spine) disorders to the alleged incidents in 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



In a report dated in September 2000, Saeed A. Bajwa, M.D., 
indicated the veteran had been under treatment since the 
1990's for disorders of his neck and low back.  Dr. Bajwa 
referred to the veteran's history of having served during the 
early 1950s in Korea, where he reportedly began experiencing 
difficulties with his spine.  Dr. Bajwa also recounted the 
veteran's belief that his current complaints were related to 
his military service.  And Dr. Bajwa said the veteran's 
longstanding low back discomfort "may well" be related to 
his military service.  However, Dr. Bajwa's assessment, at 
least in its current state, is simply too equivocal to grant 
service connection.  See, e.g., Winsett v. West, 11 Vet. App. 
420, 424 (1998) (A doctor's opinion phrased in terms of "may 
or may not" is an insufficient basis for an award of service 
connection.).  The current record, then, does not contain 
sufficient medical evidence of a nexus between the veteran's 
reported exposure to the elements during service and his 
currently demonstrated gout and degenerative changes of the 
cervical and lumbar segments of his spine.  So a more 
definitive medical nexus opinion is needed concerning this to 
decide this appeal.  38 U.S.C.A. § 5103A(d) (West 2002).

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  



In this case, the RO's May 7, 2002, letter informing the 
veteran of his rights in the VA claims process stated that he 
had 60 days (i.e., until July 7, 2002) from the mailing of 
that letter to provide additional evidence in support of his 
claim.  
The 60-day response period is invalid for the same reasons as 
the 30-day response period which was invalidated in the PVA 
case cited above.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion responding to the 
following question:

Is it at least as likely as not that 
either the veteran's current gout, 
cervical spine disorder, or lumbar spine 
disorder had its onset in service, was 
present within the first post-service 
year, or is otherwise attributable to 
service?  Please note the legal standard 
of proof in formulating a response.

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the question posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  



2.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Ask Dr. Bajwa to explain the basis 
for his medical opinion suggesting the 
veteran's current disorder of his 
lumbar spine (and possibly his cervical 
spine) may be related to his service in 
the military.  Also ask that Dr. Bajwa 
provide his medical opinion, as well, 
concerning the cause of the veteran's 
gout.

4.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

5.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




